Title: From George Washington to Major General William Heath, 13 September 1776
From: Washington, George
To: Heath, William



Dr Sir,
New York Sepr 13th 1776.

Before this Letter can reach you, the Brigade under Colo. Chester’s Command no doubt has reached you, but unless more assistance of Waggons and Teams are sent I cannot undertake to say when you will get a further reinforcement—let me entreat therefore that Genl Clinton and yourself will exert yourselves in getting, by Impressment, or otherwise, a parcel of Teams to come to our Assistance.
The Brigades which I mean to Send to you are these following, and which I mention, that your disposition of them may be thought of in time, taking into consideration that Sheas Magaws & Haslets, will return to their former Station at Mt Washington under the immediate Comd of their old Brigadier, Mifflin, but in lieu of these Regiments, it is possible when we get removed from hence you may get an equivalt numbe⟨r⟩.

          
            
            Officers
            R. & File
          
          
            Parsons’s
            400 
            1221 
          
          
            Scott
            284 
            963 
          
          
            Wadsworth
            334 
            1195 
          
          
            Fellows
            272 
            1122 
          
          
            Silliman
            367 
            677 
          
          
            Douglas’s
            347 
            744 
          
          
            Chester
            513 
            1178 
          
          
            Total
            2517 
            7100 
          
          
            
            
            2517 
          
          
            
            
            9617 
          
        

I must also beg that you will have the Vessels that go up with Stores &ca immediately dispatch’d back to this place. you cannot conceive how we are put to it for conveniences to transport the Sick—the Stores—the Baggage &ca—In short we are hazarding every thing in a confused way. Let there be the most vigilant lookout kept. you know I suppose that four More Ships two of the⟨m⟩ 40 odd Guns are gone up the East River. I am Yr Most Obedt Servt

Go: Washington

